Citation Nr: 0413094	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  91-12 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

This matter has been before the Board on five prior 
occasions.  Specifically, the Board initially remanded this 
matter in February 1992 and, in October 1996, it was denied.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 1997 Order, the Court vacated that part of the Board 
decision that denied service connection for a psychiatric 
disability, to include PTSD, and remanded the matter for 
readjudication consistent with the Joint Motion for Partial 
Dismissal and Partial Remand, and to Stay Further 
Proceedings.  The matter again came before the Board and was 
remanded for additional development in May 1998 and June 
2003.  


FINDING OF FACT

The veteran does not suffer from PTSD related to a 
corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

With regard to the claim of entitlement to service connection 
for PTSD, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for this 
entitlement.  The discussions in the rating decisions, 
Statement of the Case, Supplemental Statements of the Case, 
Board decision, Board remands, and various correspondence and 
communication from the RO (in particular, letters from the RO 
dated in July 2002 and October 2002), the appellant has been 
notified of the law and regulations governing entitlement to 
the benefit he seeks, the evidence which would substantiate 
his claim, and the evidence which has been considered in 
connection with his appeal.  Moreover, in the October 2002 
letter, the appellant was specifically advised as to what 
evidence was needed to substantiate his claim for service 
connection for PTSD, what information VA would obtain for 
him, and how he can help VA in substantiating his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  Upon consideration of the foregoing, the Board 
finds that proper VCAA notice was furnished to the appellant 
in a timely manner. 

Further, after reviewing the claims folder, the Board also 
finds that all necessary development has been accomplished.  
The record in this case includes the veteran's correspondence 
and available service as well as VA and private outpatient 
and hospitalization records.  Moreover, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Upon consideration of the 
foregoing, the Board finds that the information and evidence 
of record contains sufficient competent medical evidence to 
decide the claim.  38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, no further action is necessary to assist the 
claimant with his claim.

Factual Background

The veteran's service medical records are entirely negative 
for evidence of a psychiatric disability.  However, it is 
noted that an April 13, 1970, nursing note rendered in 
conjunction with the veteran's hospitalization for treatment 
of duodenal ulcer states that the veteran "was walking 
outside the hospital near the ER when a [patient] who had 
expired was brought outside and 'dumped' into a black bag[.]  
[Patient] became very upset; started crying and [complained 
of] nervousness."  The veteran's service medical records 
also show that, on February 6, 1973, his unit commander 
requested a psychiatric evaluation in connection with 
disciplinary proceedings.  On February 13, 1973, the veteran 
was examined, and found to exhibit no psychiatric 
disabilities.  

Service personnel records show that the veteran served for 
approximately six months in the Republic of Vietnam.  He 
served from March to May 1970 as a cargo handler with a 
transportation company and from May to September 1971 in an 
ordinance unit.  The records fail to show that he had combat 
service.  The veteran was not awarded any citations related 
to combat service.  The veteran's representative has 
suggested that the veteran was issued a Presidential Unit 
Citation; however, there is absolutely no evidence of record 
to support that suggestion.

The first evidence of a psychiatric disability is a VA 
hospitalization report dated from December 1974 to January 
1975.  The veteran complained that someone had slipped 
something into his drink two days earlier at a party and that 
he subsequently "flipped out."  The diagnosis was acute 
organic brain syndrome secondary to unknown drug; there was 
no attribution to the veteran's period of service.  

Beginning in August 1977, the veteran has been variously 
diagnosed as suffering from schizophrenia, passive-aggressive 
personality, alcohol dependence, substance abuse, major 
depression, adjustment disorder, and PTSD.  With the 
exception of PTSD, none of the diagnoses were attributed to 
the veteran's period of service.  Indeed, the veteran has not 
contended that any of the other diagnoses are attributable to 
his service.  

The veteran was diagnosed with PTSD in April 1984, when he 
was hospitalized at the VA Medical Center in Phoenix, 
Arizona.  The hospitalization report discussed the veteran's 
symptomatology; however, there was no discussion of the 
veteran's period of service.  There was no indication that 
the examiners were aware that the veteran had served in 
Vietnam.  

The veteran was hospitalized at the VA Medical Center in 
Allen Park, Michigan, from September 15 to October 26, 1989; 
PTSD was diagnosed.  It was reported that the veteran was 
admitted with feelings of being depressed, decreased sleep 
and decreased appetite for two weeks' duration.  The veteran 
complained that he had been experiencing a reactivation of 
his PTSD symptoms and had been having flashbacks to the 
Vietnam War.  Descriptions of the events in the Vietnam War 
were not included.  

In a letter dated in October 1989 a VA social worker 
indicated that the veteran was hospitalized at the VA Medical 
Center in Allen Park from September to October 1989.  It was 
reported that the veteran suffered from PTSD; however, once 
again, there was no discussion of the stressors related to 
the PTSD.  

Another letter dated in October 1989 from the Chief of the 
Psychology Service at the VA Medical Center in Allen Park 
stated that the veteran was a service-connected combat 
veteran of the Vietnam Era.  He noted that the veteran had 
attended counseling sessions for PTSD.  He reported that the 
veteran had suffered anxiety reactions, severe depression, 
nightmares and sleeplessness, significant interpersonal 
difficulties, a readiness for disorganizing temper outburst, 
and survivor guilt.  Similarly, in an October 1989 letter, a 
VA staff psychiatrist noted that the veteran had PTSD.  There 
were no discussions of specific stressors.

In November 1989, the veteran was hospitalized briefly at the 
VA Medical Center in Bay Pines, Florida.  The diagnosis was 
dysthymic disorder and PTSD by history.  It was noted that 
there was no clinical evidence of PTSD or affective disorder, 
except for mild dysthymia.  There was also no clinical 
evidence of psychosis.  

In December 1989, the RO sent a letter to the veteran 
requesting specific information concerning the units in which 
he served, stressful incidents in service and other 
information in an attempt to assist him in developing 
evidence of a stressor which would support the diagnosis of 
PTSD.  The veteran failed to respond to the letter.

A hearing was held at the RO in August 1990.  The veteran 
testified that his primary occupation in Vietnam was that of 
a truck driver.  He stated that convoys of which he was part, 
were shelled and subjected to sniper fire.  He alleged that 
individuals in the truck in front of him were killed.  He 
contended that these were very stressful incidents.  

Also in August 1990, the veteran received a Notice of 
Favorable Decision from the Social Security Administration 
awarding him disability benefits.  Included among his several 
listed disabilities was PTSD.

In March 1992, a VA psychiatric examination was conducted by 
a board of two psychiatrists.  The veteran reported that his 
occupation specialty in Vietnam was as a duty soldier.  He 
stated that he primarily worked with river transportation, 
occasionally on a truck; however, he denied that he was ever 
a truck driver.  The examiners noted that he was fairly non-
specific about the traumatic experiences during his service 
in Vietnam, except that he stated that there were a lot of 
traumatic experiences and deaths.  The veteran reported that 
during his second tour of duty in Vietnam, he was wounded by 
shrapnel.  He indicated that he was accused of shooting the 
commanding officer in the buttocks for which he spent two 
months in the stockade.  The diagnoses included PTSD.  

The RO requested the veteran to provide specific information 
regarding his alleged stressors in order to verify their 
occurrences.  In August 1992, the veteran submitted a 
statement in which he attempted to do so.  He reported being 
involved in numerous firefights and shellings.  He stated 
that snipers often shot at his unit.  He described an 
incident in which he witnessed the unloading of body bags and 
was upset that the bodies were thrown about.  

In April 1993, a hearing was held before the Board member 
signing below.  The veteran testified that he was involved in 
life and death activities.  He described an incident in which 
his convoy was attacked, and the five-ton truck in front of 
his was destroyed.  He stated that he knew the people in the 
truck who were killed.  He reported that two people were 
killed and three were wounded in the attack.  He also 
described an incident in which his base camp was overrun.  He 
indicated that the enemy breached the perimeter and got 
inside the camp.  He stated that one soldier lost both legs.  
He also reported that he had received treatment from Morton 
Plant and Medfield Hospitals.

In February 1994 another VA psychiatric examination was 
conducted.  Once again PTSD was diagnosed, but there was no 
discussion of stressful incidents except that the veteran 
served in Vietnam.  VA outpatient treatment records dated 
from February 1992 to February 1994 show treatment for PTSD, 
but again there was no discussion of the stressors.  

In March 1994, the RO received a letter from the United 
States Army & Joint Services Environmental Support Group 
(ESG).  They indicated that information received from the RO 
was insufficient for the purpose of conducting meaningful 
research on the veteran's behalf.  ESG requested specific 
combat incidents, including the date within seven days, 
place, and type of incident.  He was requested to provide the 
names of friends in the unit who were killed or wounded in 
action.  

In September 1994, a VA psychiatric examination was conducted 
by a board of two psychiatrists.  The examiners reported that 
they were experienced in seeing many PTSD cases, and that the 
veteran certainly gave all the indications and symptoms of 
PTSD.  The diagnosis was PTSD; however, once again, except 
for the fact that the veteran served in Vietnam, the 
examiners failed to identify stressors to support the 
diagnosis. 

A VA gastrointestinal examination also was performed in 
September 1994.  At that time the veteran gave a history of 
sustaining shell fragment wounds of the stomach and legs in 
Vietnam. 

Medical records were received from the Social Security 
Administration.  Most of the records were VA treatment 
records described above; however, of note are a July 1990 
evaluation report from M. S. Greenberg, Ph.D., and an August 
1990 evaluation report from P. S. Spoto, M.D.  Both mental 
health professionals diagnosed PTSD, but neither discussed 
the specific stressors to support the diagnosis.  

In March 1995, the RO requested information from the veteran 
in order to provide ESG with the specific information needed 
to verify the veteran's stressors.  In addition, the veteran 
was requested to assist the RO in obtaining records from 
Morton Plant and Medfield Hospitals.  The veteran responded 
that he had never received treatment at Morton Plant 
Hospital, but he provided treatment records from Medfield 
Hospital.  Regarding the request for more specific 
information concerning the alleged stressors, the veteran 
stated that he felt that he had already provided this 
information and that he had nothing further to say.  

The Medfield Hospital records reveal that the veteran was 
hospitalized in October 1991; one of the diagnoses was PTSD.  
The veteran stated that he had served in Vietnam as a sniper 
and a demolition expert. 

A note dated in June 1995 from a VA psychologist indicates 
that the veteran continues to receive treatment for PTSD.

In the May 1998 remand, the Board found that the April 13, 
1970, service medical record entry, which describes the 
veteran's reaction after seeing the body of a patient who had 
expired being dumped into a black bag, should be considered 
as an established stressor for purposes of determining 
whether the veteran has PTSD.  

Treatment records from Henry Ford Wyandotte Hospital reflect 
that the veteran was admitted for depression and thoughts of 
suicide in December 1998.  The veteran's history of a 
diagnosis of PTSD and complaints of flashbacks from the war 
and nightmares were noted.  The diagnoses included recurrent 
major depression.  Similarly, the veteran was hospitalized 
again in May 1999 for complaints of depression following the 
death of his aunt.  The diagnoses included recurrent major 
depression.  

VA PTSD examination in March 2000 includes the veteran's 
complaints of daily nightmares regarding firefights and 
combat.  Once again PTSD was diagnosed, but there was no 
discussion of stressful incidents except that the veteran 
served in Vietnam.  In addition, the examiner commented that 
he veteran was not able to provide any factual information 
regarding the stressors or specific symptoms he was having.  
The veteran reported that he was exposed to a lot of 
traumatic incidents in Vietnam but he was unable to provide 
any specific trauma details.  The examiner further noted that 
the veteran endorsed many symptoms but many of his complaints 
are not related to post traumatic stress disorder.  The 
examiner concluded that the veteran does not meet all the 
criteria of PTSD.

Treatment records from Macomb hospital center reveal that the 
veteran was hospitalized in from April 28, to and May 1, 2000 
for acute mental status changes because he was reported by 
his wife to be violent.  Thereafter, the veteran was admitted 
again on May 1, 2000, for an overdose of Flexeril.  The 
diagnosis was psychosis, not otherwise specified, and 
continuous substance abuse.  

VA outpatient treatment records, dated from February to July 
2002, note that the veteran was more anxious and complained 
of experiencing intrusive thoughts of his war experiences.  
The diagnoses were dysthymic disorder, PTSD, and alcohol 
abuse.  

A July 2003 report of VA PTSD examination includes the 
comment that the evaluation is based on the results of a 
clinical interview, review of the veteran's claims file, and 
psychological testing.  It is noted by the examiner that the 
April 13, 1970, incident in which the veteran witnessed the 
body of a deceased patient being 'dumped' into a black bag, 
is the veteran's only verified stressor.  It is noted that 
the veteran reported that the person who had died was his 
good friend, although he could not recall his name.  Later, 
the veteran stated that he only know the deceased patient's 
first name, Gary.  The examiner commented that, although this 
might have been a very distressing and sad situation to 
witness, it did not qualify as a serious or an extreme 
traumatic stressor under the DSM-IV (fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders).  The examiner concluded that, 
whatever psychological symptoms the veteran may have, they 
cannot be attributed to PTSD based on the April 13, 1970, 
stressor.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  Additionally, 
for veteran's who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  The Board also 
notes that 38 C.F.R. § 3.304(f) was amended as it pertained 
to personal assault PTSD claims.  However, that amendment did 
not change the pertinent part of the regulation dealing with 
the requirement of a diagnosis of PTSD.  See generally 67 
Fed. Reg. 10330 (Mar. 7, 2002).

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1996).  Both versions of 38 C.F.R. 
§ 3.304(f) must be considered in the present case since the 
change in regulation became effective during the course of 
the veteran's appeal.

A review of the evidence of record does not show that the 
veteran engaged in combat with the enemy or was a prisoner of 
war.  In these circumstances, the veteran's assertions 
regarding any in-service stressor are insufficient, standing 
alone, to establish that a stressor actually occurred.  Cohen 
v. Brown, 10 Vet. App. at 128, 147; Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The veteran has alleged various stressful incidents during 
his period of service; however, only one of these incidents 
have been verified.  Specifically, an April 13, 1970, service 
medical record includes a note that the veteran witnessed the 
body of a patient who had expired being dumped into a black 
bag and it has been conceded by VA that this is a verified 
stressful incident. Other claims by the veteran, including 
being involved in numerous firefights and being wounded, are 
inconsistent with his duties in transportation and ordinance 
and have not been verified, and thus raise significant 
questions as to his credibility. 
Service connection for PTSD also requires medical evidence 
establishing a diagnosis of the condition and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  The veteran has failed to provide 
evidence of a current diagnosis of PTSD linked to a verified 
stressful event in service.  While post VA and non VA records 
have variously diagnosed PTSD, these records do not show that 
the diagnosis of PTSD is the result of the single verified 
stressful incident in service.  Moreover, the July 2003 
report of VA PTSD examination, which shows that the veteran's 
history, including his mental health treatment, and symptoms 
were considered in detail, specifically concludes that, 
whatever psychological symptoms the veteran may have, they 
cannot be attributed to PTSD based on the April 13, 1970, 
stressor.  Significantly, unlike previous VA and private 
psychiatric examinations, this examination was conducted for 
the express purpose of determining if the veteran suffers 
from PTSD as a result of the single verified stressor.  
Accordingly, although the veteran has been in receipt of VA 
and private mental health treatment for PTSD, the Board 
believes that the July 2003 opinion of the VA examiner is 
entitled to greater weight.  

The VA and private mental health treatment records which note 
findings of PTSD are based in large part on history provided 
by the veteran.  Accordingly, VA need not accept such 
findings for purposes of establishing a basis for a grant of 
service connection for PTSD.  Inasmuch as the July 2003 VA 
psychiatric examination report includes a diagnosis and 
opinion based on examination of the veteran, a review of his 
medical records, consideration of his verified stressor, and 
consideration of DSM-IV diagnostic criteria; the Board finds 
this examination report to be entitled to more weight than 
other VA and private mental health records. 

In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Accordingly, the Board has 
accorded greater evidentiary weight to the VA specialist who 
reviewed the record and concluded that the veteran's 
psychiatric complaints do not support a diagnosis of PTSD 
related to the verified stressor.  The Board finds the 
opinions of the July 2003 examiner to be persuasive and 
supported by the examination findings.

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting his claim and the evidence against the claim are 
in equipoise, the benefit of the doubt doctrine is 
inapplicable where, as here, the overwhelming preponderance 
of the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to service connection for PTSD is denied.




_______________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



